Citation Nr: 1042221	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  06-23 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal 
condition, to include gastroesophageal reflux disease (GERD) and 
chronic pancreatitis, to include as secondary to service-
connected mood disorder with depression.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted the Veteran's 
claim of entitlement to service connection for migraines and 
assigned a 10 percent disability rating to the same, effective 
June 9, 2004.  The January 2005 rating decision also denied the 
Veteran's claims of entitlement to service connection for hearing 
loss; tinnitus; a pulmonary condition, to include as secondary to 
asbestosis; PTSD; a gastrointestinal condition/ulcers, to include 
as secondary to PTSD; a right foot condition; a right knee 
condition; diabetes mellitus; depression, to include as secondary 
to PTSD; and special monthly pension based on the need for aid 
and attendance.  A June 2006 rating decision of a Decision Review 
Officer (DRO) increased the disability rating assigned to the 
Veteran's migraines to 50 percent, effective May 18, 2006.  

The Veteran perfected his appeal as to the issues of entitlement 
to service connection for hearing loss, tinnitus, a pulmonary 
condition, to include as secondary to asbestosis, PTSD, and a 
gastrointestinal condition/ulcers, to include as secondary to 
PTSD.  The RO treated the issue of entitlement to service 
connection for depression, to include as secondary to PTSD, as if 
it were perfected.  As such, the issue of entitlement to service 
connection for depression, to include as secondary to PTSD, is 
indeed on appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009). 

In December 2008, the Board denied the Veteran's claims of 
entitlement to service connection for entitlement to service 
connection for hearing loss, tinnitus, a pulmonary condition, to 
include as secondary to asbestosis, and an effective date earlier 
than May 18, 2006 for the grant for the 50 percent disability 
rating assigned to his migraines.  The Board also remanded the 
issues of entitlement to service connection for PTSD, a 
gastrointestinal condition/ulcers, to include as secondary to 
PTSD, and depression, to include as secondary to PTSD, for 
additional development.  The file has now been returned to the 
Board for further consideration.
At the time of the Board's December 2008 remand, it referred the 
issue of entitlement to an initial increase disability rating for 
migraines for adjudication by the RO.  Review of the claims file 
indicates that while the Veteran did express disagreement with 
the initial disability rating assigned to his migraines, the June 
2006 rating decision correctly addressed such.  As discussed 
above, the June 2006 rating decision increased the disability 
rating to 50 percent for migraines, effective May 18, 2006.  
Subsequent to the June 2006 rating decision, the Veteran 
disagreed only with the effective date and perfected his appeal 
as to that issue.  Such was adjudicated by the Board in December 
2008.  Thus, there remains no issue related to the Veteran's 
service-connected migraines. 

Subsequent to the Board's December 2008 remand, the RO grated the 
Veteran's claim of entitlement to depression, styled as a mood 
disorder with depression, on a direct basis, by a June 2010 
rating decision.  Thus, the RO's June 2010 action represents a 
full grant of the benefit sought as to the Veteran's claim of 
entitlement to service connection for depression and the Board 
will confine its consideration to the issues set forth on the 
decision title page.  

In this regard, the Board has styled the Veteran's claim of 
entitlement to service connection for a gastrointestinal 
condition/ulcers, to include as secondary to PTSD, as entitlement 
to service connection for a gastrointestinal condition, to 
include GERD and chronic pancreatitis, to include as secondary to 
service-connected mood disorder with depression.  As will be 
discussed below, to style the Veteran's claim as such more 
accurately reflects the medical evidence of record.  

As an additional preliminary matter, the Board notes that at the 
time of its December 2008 decision, the Veteran was represented 
by the Oregon Department of Veterans' Affairs.  However, the 
Veteran filed a VA Form 21-22a, Appointment of Individual as 
Claimant's Representative, received in July 2010, in favor of the 
private attorney listed on the decision title page. 

The issue of entitlement to service connection for PTSD, 
addressed in the REMAND portion of the decision below, is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.
FINDING OF FACT

The Veteran's gastrointestinal condition, to include GERD and 
chronic pancreatitis, is aggravated by service-connected mood 
disorder with depression.


CONCLUSION OF LAW

A gastrointestinal condition, to include GERD and chronic 
pancreatitis, is proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition, limited to the issue of 
entitlement to service connection for a gastrointestinal 
condition, to include as secondary to service-connected mood 
disorder with depression, the Board finds that a discussion as to 
whether VA's duties to notify and assist the Veteran have been 
satisfied is not required.  The Board finds that no further 
notification or assistance is necessary, and that deciding the 
appeal at this time is not prejudicial to the Veteran.

Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R.    § 3.303(a) (2010).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R.    § 3.310(a) (2010).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended during the pendency of the Veteran's appeal, effective 
October 10, 2006; however, the new provisions state that service 
connection may not be awarded on the basis of aggravation without 
establishing a pre-aggravation baseline level of disability and 
comparing it to the current level of disability.  38 C.F.R. § 
3.310(b).  Although the stated intent of the change was merely to 
implement the requirements of Allen, supra, the Board finds that 
the new provisions amount to a substantive change to the manner 
in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the older 
version of 38 C.F.R.         § 3.310, which is more favorable to 
the Veteran as it does not require the establishment of a 
baseline level of disability before an award of service 
connection may granted.  See generally, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

The Veteran asserts entitlement to service connection for a 
gastrointestinal condition, to include GERD and chronic 
pancreatitis, on the basis that such is aggravated by his 
service-connected mood disorder, to include depression.  The 
Veteran, at the time he filed his claim in June 2004, asserted 
entitlement on a secondary basis as due to PTSD.  However, 
service connection is not in effect for PTSD at this time and, as 
will be discussed below, the medical evidence of record supports 
the conclusion that the Veteran's gastrointestinal conditions are 
related to his service-connected mood disorder with depression.  

The medical evidence of record indicates that the Veteran was 
diagnosed with GERD and chronic pancreatitis, subsequent to 
extensive gastrointestinal testing ruling out other conditions, 
in an addendum filed by a VA examiner in November 2009.  Thus, 
the first element required for secondary service connection, 
evidence sufficient to show that a current disability exists, is 
met.

Therefore, the remaining issue is whether the Veteran's 
gastrointestinal condition, to include GERD and chronic 
pancreatitis, is secondary to, i.e., is caused or aggravated by, 
his service-connected mood disorder with depression.

On VA examination in June 2009, the examiner noted that the 
Veteran reported that he did not have any stomach issues prior to 
his military service.  The Veteran reported that he remembers 
picking up body parts from the water, and other stressful 
episodes.  He reported that he remembers feeling a burning 
sensation in his stomach that has continued to the present.  The 
Veteran reported that he has constant epigastric pain, aggravated 
by being near bodies of water and seeing news of the war in Iraq 
and Afghanistan.  He reported that he sought private treatment 
for his condition after service and was treated with medication.  

Subsequent to review of the Veteran's claims file, including 
results of extensive gastrointestinal testing, the examiner 
diagnosed the Veteran with GERD and chronic pancreatitis.  The 
examiner reported that both of the Veteran's gastrointestinal 
conditions can be associated with chronic abdominal pain.  He 
reported that the Veteran has long-standing abdominal pain and 
GERD, exacerbated by stressors.  The examiner reasoned that there 
are intricate links between the nervous system and the digestive 
system, and chemical and electrical data is transferred in both 
directions.  He reported that during periods of stress, 
depression, or anxiety, catecholamines, adrenaline, and 
corticotrophin are released into the gastrointestinal system on a 
regular, constant basis.  He reported that this causes an 
activation of the enteric nervous system and elaboration of pro-
inflammatory cytokines that cause an increase in gastrointestinal 
acid production, cramping, and some experts consider, an increase 
in sensitivity to normal digestive sensations causing abdominal 
pain.  The examiner opined that it was through this mechanism, 
with on-going effects on the body of stress, depression, and 
anxiety, as well as a poor ability to cope with any added 
stressors, that chronic gastrointestinal symptoms are caused.  He 
concluded that it is as least as likely as not that the Veteran's 
chronic abdominal pain is related to his mood disorder.
The Board notes that the Veteran's claim was denied, by a June 
2010 Supplemental Statement of the Case, on the basis that the VA 
examiner associated only the Veteran's chronic abdominal pain to 
his mood disorder and that pain is not a disability for VA 
compensation purposes.  Indeed, pain alone, without a diagnosed 
or identifiable underlying malady or condition does not 
constitute a disability for which service connection can be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  However, in this case, it is clear to the Board that the 
VA examiner associated the Veteran's chronic abdominal pain with 
his gastrointestinal conditions, diagnosed as GERD and chronic 
pancreatitis.  In essence, the Veteran's chronic abdominal pain 
is not without a diagnosed or identifiable underlying malady or 
condition.  As the VA examiner associated the Veteran's GERD and 
chronic pancreatitis with chronic abdominal pain, and then 
associated his chronic abdominal pain with his mood disorder, the 
Board finds that such opinion is sufficient to warrant service 
connection on a secondary basis.  

Thus, the second element required for secondary service 
connection, evidence sufficient to show that the current 
disability was either proximately caused by or aggravated by a 
service-connected disability, is met.

Based on the foregoing, the Board concludes that service 
connection for a gastrointestinal condition, to include GERD and 
chronic pancreatitis, to include as secondary to service-
connected mood disorder with depression, is warranted.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for a gastrointestinal condition, to include 
GERD and chronic pancreatitis, to include as secondary to 
service-connected mood disorder with depression, is granted, 
subject to the laws and regulations governing monetary awards.




REMAND

Additional action is needed prior to further disposition of the 
claim.

By an August 2010 statement, the Veteran's newly-appointed 
private attorney requested a hearing before a member of the Board 
at the RO in Portland, Oregon.  As a Travel Board hearing has not 
yet been conducted; the RO should schedule such a hearing.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (2010).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
the Board as to the issue of entitlement 
to service connection PTSD, to be held at 
the RO in Portland, Oregon.

The Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


